IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DONALD E. BENTON, AN                                   No. 65296
                      INDIVIDUAL,
                      Appellant,
                      vs.                                                         FILED
                      JOHN SHELDON, AN INDIVIDUAL,
                      Resnondent.                                                  MAR 1 8 2016
                                                                                         K UNDEMAN
                                                                               CLERK OF SUPREME COURT
                                                                               CLERK
                                                                                  S•V
                                                                                   DEPUTY CLERK


                                              ORDER OF AFFIRMANCE
                                  This is an appeal from a district court judgment on a jury
                      verdict in a contract and tort action and from post-judgment orders
                      awarding attorney fees and denying a new trial. Eighth Judicial District
                      Court, Clark County; Stefany Miley, Judge.
                                  Having considered the parties ' arguments and the record, we
                      conclude that substantial evidence supported the jury ' s verdict with
                      respect to appellant ' s claims for monies due and owing, breach of
                      agreement, fraud and deceit, and exploitation of an elder. See Allstate Ins.
                      Co. v. Miller, 125 Nev. 300, 308, 212 P.3d 318, 324 (2009). In particular,
                      but among other reasons, it was reasonable for the jury to conclude from
                      the evidence presented that appellant intended for the payments totaling
                      $12,000 to be gifts to respondent ' s daughter.   See Mason-McDuffie Real
                      Estate, Inc. v. Villa Fiore Dev., LLC, 130 Nev., Adv. Op. 83, 335 P.3d 211,
                      214 (2014) (indicating that substantial evidence is          "that which a
                      reasonable mind might accept as adequate to support a conclusion "




SUPREME COURT
      OF
    NEVADA

(0) 1947A 4141W4119
                                                                                         it, - 08(a83
                   (internal quotation omitted)) 1 ; Edmonds v. Perry, 62 Nev. 41, 61, 140 P.2d
                   566, 576 (1943) (observing that donative intent may be established "from
                   the facts and circumstance surrounding the transaction").
                               Appellant next contends that a new trial is warranted because
                   (1) he was not given an opportunity to review the verdict form, (2) the
                   verdict form was materially inadequate, and (3) the verdict form contained
                   the watermark of respondent's counsel. Appellant's first basis is belied by
                   the record, and we are not persuaded by appellant's explanations as to
                   how the second and third bases affected his substantial rights. NRCP
                   59(a) (recognizing that a new trial may be warranted only when a
                   purported impropriety during the first trial has "materially affect[ed] the
                   substantial rights of [the] aggrieved party"). Accordingly, we conclude
                   that the district court was within its discretion in denying appellant's
                   motion for a new trial. Edwards Indus., Inc. v. DTE/BTE, Inc., 112 Nev.
                   1025, 1036, 923 P.2d 569, 576 (1996).
                               Appellant lastly contends that the district court's February 4,
                   2014, order awarding attorney fees must be vacated because that order
                   does not contain findings of fact. Having considered the parties' motion
                   practice and the district court's oral findings at the January 7, 2014,
                   hearing, we conclude that the district court was within its discretion in
                   awarding attorney fees under NRS 17.115 and NRCP 68. See Aspen Fin.


                         'This conclusion would hold true even under the heightened
                   standard of proof contained in the jury instructions. See Gilman v. Nev.
                   State Bd. of Veterinary Med. Exam'rs, 120 Nev. 263, 274-75, 89 P.3d 1000,
                   1008 (2004) (describing the standard of review that this court employs
                   when an issue must be established by clear and convincing evidence),
                   disapproved on other grounds by Nassiri v. Chiropractic Physicians' Bd.,
                   130 Nev., Adv. Op. 27, 327 P.3d 487 (2014).

SUPREME COURT
      OF
    NEVADA
                                                           2
10) 1947A os!WZD
                  Servs. v. Eighth Judicial Dist. Court, 128 Nev., Adv. Op. 57, 289 P.3d 201,
                  206 n.1 (2012); Chaves v. Sievers, 118 Nev. 288, 296, 43 P.3d 1022, 1027
                  (2002); Wynn v. Smith,    117 Nev. 6, 13, 16 P.3d 424, 428-29 (2001).
                  Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                              Hardesty



                                                              Saitta


                                                                                            J.
                                                              Pickering




                  cc: Hon. Stefany Miley, District Judge
                       Carolyn Worrell, Settlement Judge
                       Marquis Aurbach Coifing
                       Sylvester & Polednak, Ltd.
                       Eighth District Court Clerk




                        2 Although   respondent requests that this matter be remanded to the
                  district court so that the district court can award appellate attorney fees,
                  we deny that request as unnecessary. Specifically, upon issuance of the
                  remittitur, jurisdiction over the underlying case automatically returns to
                  the district court. Dickerson v. State, 114 Nev. 1084, 1087, 967 P.2d 1132,
                  1134 (1998).


SUPREME COURT
        OF
     NEVADA


(0) 1947A    en